880 N.E.2d 183 (2008)
Walter SOLON et al., respondents,
v.
MIDWEST MEDICAL RECORDS ASSOC., INC., petitioner.
No. 105749.
Supreme Court of Illinois.
January 30, 2008.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its order of November 5, 2007, in Solon, et al. v. Midwest Medical Records, case No. 1-07-2723 (11/05/07), denying leave to appeal under Supreme Court Rule 308, to enter an order allowing the application for leave to appeal, and to consider the certified question on the merits.